Citation Nr: 1449418	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  14-22 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for calcaneal bursitis of the right heel.



REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Mancehster, New Hampshire.

In October 2014, the Veteran submitted a written request to withdraw his request for a video conference hearing before the Board.  Therefore, the Board finds there is no hearing request pending at this time. 38 C.F.R. § 20.702(e) (2014).

In the October 2014 statement, the Veteran raised the issue of entitlement to service connection for hip, knee, and back disorders as secondary to his service-connected calcaneal bursitis of the right and left heel.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that he wanted to withdraw his appeal for the issue of an evaluation in excess of 10 percent for calcaneal bursitis of the right heel.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his representative have been met. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision, and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In October 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that he wanted to withdraw the issue of entitlement to an evaluation in excess of 10 percent for calcaneal bursitis of the right heel.  As he has withdrawn his appeal as to the stated issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


